


110 HR 1041 IH: Veterans Health Care Full Funding

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1041
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Saxton, Mr. LoBiondo,
			 Mr. McCaul of Texas, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide an
		  enhanced funding process to ensure an adequate level of funding for veterans
		  health care programs of the Department of Veterans Affairs, to establish
		  standards of access to care for veterans seeking health care from the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Care Full Funding
			 Act.
		2.Enhanced process
			 for funding veterans health care programs
			(a)In
			 general(1)Chapter 3 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						321.Enhanced
				funding process for veterans health care
							(a)In the President’s
				budget for each fiscal year transmitted under section 1105 of title 31, amounts
				shall be requested for veterans health care programs in accordance with this
				section. Amounts appropriated for veterans health care programs shall be
				available for obligation for a period of two consecutive fiscal years.
							(b)(1)For each fiscal year
				(beginning with fiscal year 2008), the Veterans Health Care Funding Review
				Board shall determine the level of funding needed for veterans health care
				programs for that fiscal year and the next fiscal year. The Board shall make
				such determination, and shall publish such determination in the Federal
				Register, not later than November 1 of the year preceding the year in which the
				budget for such fiscal year is transmitted to Congress.
								(2)In making any such determination
				under paragraph (1), the Board shall take into consideration the most recent
				information relating to economic assumptions provided to the Board by the
				Director of the Office of Management and Budget pursuant to subsection
				(f)(4)(b).
								(c)The amount
				determined under subsection (b) for any two-fiscal-year period is the amount
				needed to be appropriated to the Department for that two-fiscal-year period for
				veterans health care programs. The President shall include the full amount so
				determined in the budget transmitted to Congress under section 1105 of title 31
				for the first fiscal year in such two-year period and shall include the amount
				of the second fiscal year as a budget forecast year.
							(d)(1)The Board shall make its
				determination of the level of funding needed for veterans health care programs
				for any two-fiscal-year period under subsection (b) based upon an annual review
				of those programs and of veterans health care needs.
								(2)The Board shall ensure that its
				determination of the level of funding needed for veterans health care programs
				for any period is in an amount sufficient to provide for—
									(A)the health care needs of veterans
				estimated to be enrolled in the Department health care system under section
				1705(a) of this title (other than veterans described in paragraph (8) of such
				section);
									(B)the health care needs of veterans with
				service-connected disabilities who are not required to enroll in such health
				care system;
									(C)timely access to health care under
				standards for access prescribed under section 1703(e)(1) of this title;
									(D)maintenance of capacities of
				Department nursing home facilities as required by section 1710B(b) of this
				title and of specialized programs as required by section 1706(b)(1) of this
				title;
									(E)the health care needs of persons
				eligible for benefits under chapter 17 of this title based upon subchapter VIII
				of that chapter;
									(F)the necessary maintenance,
				improvement, upgrading, expanding, repairing, and replacing of major and minor
				medical facilities, capital equipment, and systems to ensure that health care
				facilities of the Department are adequate for the purposes of programs and
				benefits authorized for the care of veterans under chapter 17 of this title;
				and
									(G)unanticipated requirements,
				including—
										(i)changes in benefits;
										(ii)changes in beneficiaries;
										(iii)changes in economic conditions or
				assumptions; and
										(iv)such other factors as the Board
				considers appropriate.
										(3)Each such review under paragraph (1)
				shall consider—
									(A)demographic information;
									(B)utilization and cost trends for
				veterans enrolled under section 1705 of this title and other Department
				health-care beneficiaries;
									(C)requirements for support of other core
				missions of the Department related to health care;
									(D)the degree of efficiency (or the lack
				of efficiency) by which the Secretary actually delivers health care services to
				veterans; and
									(E)such other factors as the Board
				considers appropriate.
									(4)(A)The Board shall submit
				to Congress an annual report, not later than the date on which the President
				transmits the budget to Congress under section 1105 of title 31 each year, on
				its most recent determination under subsection (b) and its most recent review
				under paragraph (1).
									(B)The report shall include the
				following:
										(i)A statement of the amount determined
				for each of the two fiscal years covered by such determination under subsection
				(b).
										(ii)A description of the economic
				assumptions and other assumptions made by the Board in making such
				determination and how that determination was developed.
										(iii)Any recommendations to Congress or
				the Secretary that the Board considers appropriate concerning the means and
				methods for the Secretary to achieve optimal efficiencies or savings in
				delivering health care to veterans.
										(5)Following the submission of the
				report under paragraph (4) each year, the Board shall review and reconsider the
				matters contained in the report and shall, during the five-day period ending on
				May 1 of that year, submit to Congress a report updating the matters in the
				report submitted under paragraph (4). The Board shall include in that report
				any revision it considers appropriate to its most recent determination under
				subsection (b), together with the reasons for any such revision.
								(e)For purposes of
				this section, the term veterans health care programs means
				programs, functions, and activities of the Veterans Health Administration other
				than—
								(1)medical and
				prosthetic research; and
								(2)grants under
				subchapter III of chapter 81 of this title.
								(f)(1)There is established in
				the Department of Veterans Affairs a Veterans Health Care Funding Review Board.
				The Board shall consist of three members who shall be appointed by the
				Secretary. Persons appointed to the Board shall have professional backgrounds
				and experience in health care policy analysis, health care statistics, health
				care insurance, or health care economics or have similar qualifications
				considered suitable by the Secretary.
								(2)(A)Except as provided in
				subparagraph (B), the members of the Board shall serve for a term of 15 years,
				except that a member of the Board appointed to fill a vacancy occurring before
				the end of the term for which the member’s predecessor was appointed shall only
				serve until the end of such term. A member may serve after the end of the term
				of the member until the successor of that member has taken office. A member of
				the Board may be removed by the Secretary for misconduct or failure to perform
				functions vested in the Board, and for no other reason.
									(B)Of the members of the Board who are
				first appointed under this paragraph, one each shall be appointed for terms
				ending five, ten, and 15 years, respectively, after the date of appointment, as
				designated by the Secretary at the time of appointment.
									(3)A member of the Board who is not
				otherwise an employee of the United States is entitled to receive pay at the
				daily equivalent of the annual rate of basic pay of the highest rate of basic
				pay under the General Schedule of subchapter III of chapter 53 of title 5, for
				each day the member is engaged in the performance of duties vested in the
				Board, and is entitled to travel expenses, including a per diem allowance, in
				accordance with section 5703 of title 5.
								(4)(A)The Secretary shall
				furnish the Board all papers, records, information, and other materials it
				requires in order to carry out its functions under this section.
									(B)The Director of the Office of
				Management and Budget shall furnish to the Board complete information on the
				economic assumptions (including assumptions as to inflation, unemployment,
				revenues and expenses, and energy costs) that inform or guide the President’s
				overall budgetary presentation to Congress, including those assumptions that
				would be expected to particularly affect health care costs in the Department,
				or the cost of care to veterans.
									(5)Funds for the expenses of the Board
				for any fiscal year shall be provided from amounts available for that fiscal
				year for veterans health care programs. The Board shall include consideration
				of its own budget requirements in determinations under subsection
				(b).
								.
				(2)The table of sections at the
			 beginning of such chapter is amended by adding at the end the following new
			 item:
					
						
							321. Enhanced funding process for veterans
				health
				care.
						
						.
				(b)Effective
			 dateSection 321 of title 38, United States Code, as added by
			 subsection (a), shall take effect on January 1, 2008.
			(c)Repeal of
			 construction authorization requirementEffective October 1, 2008,
			 subsections (a), (b), (c), and (d) of section 8104 of title 38, United States
			 Code, are repealed.
			(d)Appointment of
			 initial members of BoardThe initial appointment of the members
			 of the Board established under subsection (f) of section 321 of title 38,
			 United States Code, as added by subsection (a), shall be completed not later
			 than 90 days after the date of the enactment of this Act.
			(e)Initial funding
			 for BoardFor fiscal year 2008, the Secretary of Veterans Affairs
			 shall provide amounts needed for the operation of the Board established under
			 subsection (f) of section 321 of title 38, United States Code, as added by
			 subsection (a), in a total amount not to exceed $2,000,000, from amounts
			 appropriated to the Department of Veterans Affairs for that fiscal year for
			 Medical Care.
			3.Access to care
			 standards
			(a)Required
			 standard for access to careSection 1703 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)(1)The following are the
				standards for access to care for the Department:
							(A)For a veteran seeking primary care,
				the standard for access is 30 days, determined from the date on which the
				veteran contacts the Department seeking an appointment until the date on which
				a visit with a primary care provider is completed.
							(B)For a veteran seeking specialized
				care, the standard for access is 30 days, determined from the date on which the
				veteran is referred for specialty care by a primary care provider until the
				date on which a visit with an appropriate specialty primary care provider is
				completed.
							(2)The Secretary shall develop and
				disseminate an appropriate standard of waiting time, determined from the time
				at which the veteran’s visit is scheduled until the veteran is seen by the
				provider. The Secretary shall periodically review performance of Department
				facilities compared to that standard. The Secretary shall annually report to
				the Committees on Veterans’ Affairs of the Senate and House of Representatives
				an assessment of the Department’s performance against that standard.
						(3)In a case in which the Secretary is
				unable to meet the standard for access to care, the Secretary shall use the
				authority of subsection (a) to furnish health care and services for that
				veteran in a non-Department
				facility.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the first day of the first month beginning more than six months after the date
			 of the enactment of this Act.
			
